Exhibit 10.1

 

[g267101kgi001.jpg]

 

MAINSOURCE FINANCIAL GROUP, INC.

SHORT-TERM INCENTIVE PLAN

 

(Effective as of January 1, 2014)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I Introduction

1

1.1

Objective

1

1.2

Administration of the Plan

1

1.3

Definitions

1

ARTICLE II Eligibility and Participation

4

ARTICLE III Awards

4

3.1

Annual Determination of Awards

4

3.2

Communication of Awards

4

3.3

Components of Calculation

4

3.4

Earning of Awards

4

3.5

Time and Form of Payment of Earned Awards

5

3.6

Change in Control

5

3.7

Clawback of Awards

5

3.8

Withholding of Taxes

5

ARTICLE IV Miscellaneous

6

4.1

Amendment or Termination

6

4.2

Employment Rights

6

4.3

Evidence

6

4.4

Gender and Number

6

4.5

Action by the Board or Committee

6

4.6

Controlling Laws

6

4.7

Mistake of Fact

6

4.8

Severability

6

4.9

Effect of Headings

6

4.10

Nontransferability

7

4.11

No Liability

7

4.12

Funding

7

 

i

--------------------------------------------------------------------------------


 

MAINSOURCE FINANCIAL GROUP, INC.

SHORT-TERM INCENTIVE PLAN

 

(Effective January 1, 2014)

 

ARTICLE I

 

Introduction

 

1.1                               Objective.  The MainSource Financial
Group, Inc. Short-Term Incentive Plan is designed to focus the efforts of key
employees of the Company and its Subsidiaries on continued improvement in the
profitability of the Company and its Subsidiaries with the objective of
providing an adequate return to shareholders on their investment in the Company
while at the same time assuring that Awards under the Plan, in combination with
the Company’s other compensation programs: (a) provide Participants incentives
that appropriately balance risk and reward; (b) are compatible with effective
controls and risk-management; and (c) are supported by strong oversight of the
Board as delegated to the Committee.

 

1.2                               Administration of the Plan.  The Plan will be
administered by the Committee.  The Committee will also (a) adopt such rules and
regulations as are appropriate for the proper administration of the Plan in a
manner that provides active and effective oversight of the Plan, and (b) make
such determinations and take such actions in connection with the Plan as it
deems necessary provided that the Committee may take action only upon the vote
of a majority of its members.  While the Committee may appoint individuals to
act on its behalf in the administration of the Plan, it will have the sole,
final and conclusive authority to administer, construe and interpret the Plan. 
The Committee’s determinations and interpretations will be final and binding on
all persons, including the Company, its shareholders and persons having any
interest in Awards.  Any notice or document required to be given to or filed
with the Committee will be properly given or filed if delivered or mailed, by
certified mail, postage prepaid, to the Executive Compensation Committee,
MainSource Financial Group, Inc. Board of Directors, at P.O. Box 2000,
Greensburg IN  47240.

 

1.3                               Definitions.  Whenever the initial letter of
the following words or phrases is capitalized in the Plan, including any
supplements hereto, they will have the respective meanings set forth below
unless otherwise defined herein:

 

(a)                                 “Award” means the cash compensation awarded
to a Participant pursuant to the Plan.

 

(b)                                 “Base Salary” means the regular base salary
paid by the Company or a Subsidiary to an employee while such employee is a
Participant during a calendar year, exclusive of additional forms of
compensation such as bonuses, other incentive payments, automobile allowances or
other fringe benefits.  Base Salary will include any salary deferral
contributions made pursuant to Code Sections 401(k) and 125.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Change in Control” means the occurrence of
any one or more of the following:

 

1

--------------------------------------------------------------------------------


 

(i)                                     The consummation of any merger,
consolidation or similar transaction which involves the Company and in which
persons who are the shareholders of the Company immediately prior to the
transaction own, immediately after the transaction, shares of the surviving or
combined entity which possess voting rights equal to or less than 50 percent of
the voting rights of all shareholders of such entity, determined on a fully
diluted basis;

 

(ii)                                  Any sale, lease, exchange, transfer or
other disposition of all or any substantially all of the consolidated assets of
the Company;

 

(iii)                               Any tender, exchange, sale or other
disposition (other than disposition of the stock of the Company or MainSource
Financial Group, Inc., in connection with bankruptcy, insolvency, foreclosure,
receivership or other similar transactions) or purchase (other than purchases by
the Company or any Company sponsored employee benefit plan, or purchases by
members of the Board of Directors of the Company or any subsidiary) of shares of
stock which represent more than 25 percent of the voting power of the Company or
MainSource Financial Group, Inc.; or

 

(iv)                              During any period of two consecutive years,
individuals who at the date of the adoption of this Plan constitute the Board
cease for any reason to constitute at least a majority thereof, unless the
nomination for election of each director at the beginning of the period has been
approved by directors representing at least a majority of the directors then in
office.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(f)                                   “Company” means, unless otherwise stated,
MainSource Financial Group, Inc., organized and existing under the laws of the
State of Indiana, or any successor (by merger, consolidation, purchase or
otherwise) to such corporation which assumes the obligations of such corporation
under the Plan.  The term Company also includes Subsidiaries.

 

(g)                                  “Committee” means the Executive
Compensation Committee of the Board.

 

(h)                                 “Disabled” or “Disability” means a
disability as determined under the MainSource Financial Group, Inc. 401(k) and
Employee Stock Ownership Plan.

 

(i)                                     “Effective Date” means April 3, 2012,
which is the effective date of the Plan.

 

(j)                                    “Notice of Award” means the notice
provided to a Participant which outlines the Threshold, Target and the WAP and
other terms and conditions of the Award.

 

(k)                                 “Participant” means an individual who is
employed by the Company and who is designated as a Participant by the Committee.

 

2

--------------------------------------------------------------------------------


 

(l)                                     “Plan” means the short-term incentive
plan contained in this instrument and any subsequent amendment to this
instrument, known as the MainSource Financial Group, Inc. Short-Term Incentive
Plan.

 

(m)                             “Retires” or “Retirement” means a Termination of
Service on or after July 1st during a calendar year by a Participant after he or
she has attained age 65.

 

(n)                                 “Subsidiary” means MainSource Bank and such
other subsidiary entity of the Company which is designated by the Board or
Committee as eligible to participate in the Plan.

 

(o)                                 “Superior” means the level of performance of
a component of the WAP at or above which 150 percent of the Award attributable
to that particular component will be paid.

 

(p)                                 “Target” means the level of performance of a
component of the WAP at which 100 percent of the Award attributable to that
particular component will be paid.

 

(q)                                 “Termination of Service” means the
occurrence of any act or event or any failure to act, whether pursuant to an
employment agreement or otherwise, that actually or effectively causes or
results in a Participant ceasing, for whatever reason, to be an employee of the
Company or a Subsidiary, including, but not limited to, death, Disability,
Retirement, termination by the Company or a Subsidiary of the Participant’s
employment with the Company or a Subsidiary and voluntary resignation or
termination by the Participant of his or her employment with the Company or a
Subsidiary.  Whether a Termination of Service has occurred will be determined in
accordance with Treasury Regulation §1.409A-1(h).

 

(r)                                    “Threshold” means the level of
performance of a component of the WAP at or below which zero percent of the
Award attributable to that particular component will be paid.

 

(s)                                   “Weighted Average Performance” or “WAP”
means the Company’s actual performance relative to specified performance
measures as compared to its annual budget for the specified performance
measures.  Initially, the Weighted Average Performance will be based on the
following performance measures and weighted percentages:

 

Performance Measure

 

Weighted Percentage

 

 

 

 

 

Earnings Per Share

 

40

%

Return on Assets

 

30

%

Non-Performing Assets/Total Assets

 

20

%

Discretionary measure for each Participant set out in the Notice of Award

 

10

%

 

In determining the components of the WAP and the relative weight accorded each
performance measure, the Committee must:

 

3

--------------------------------------------------------------------------------


 

(i)                                     Balance risk and financial results in a
manner that does not encourage Participants to expose the Company and its
Subsidiaries to imprudent risks;

 

(ii)                                  Make such determination in a manner
designed to ensure that Participant’s overall compensation is balanced between
cash and equity and that the Awards are consistent with the policies and
procedures of the Company and its Subsidiaries regarding such compensation
arrangements; and

 

(iii)                               Monitor the Company’s success against the
performance measures, alone and in combination with other incentive compensation
awarded to the same Participants, and make appropriate adjustments in future
calendar years as needed so that payments appropriately incentivize Participants
and appropriately reflect risk.

 

ARTICLE II

 

Eligibility and Participation

 

Participation in the Plan is limited to those individuals who have been
designated as Participants by the Committee.  An individual will become covered
by the Plan effective as of the date specified by the Committee.

 

ARTICLE III

 

Awards

 

3.1                               Annual Determination of Awards.  Annually, the
Committee will notify a Participant of the terms and conditions of an Award.  In
making these determinations, the Committee may consider factors such as the
nature of the services rendered by the Participant, his or her current and
potential contributions to the Company’s success, the Participant’s Base Salary,
and such other factors it considers relevant.

 

3.2                               Communication of Awards.  The Committee will
deliver a Notice of Award to each Participant receiving an Award for a calendar
year within 30 days of the date the Committee approves the Award.

 

3.3                               Components of Calculation.  The Committee, in
its sole discretion, will establish the following business criteria for Awards:

 

(a)                                 The performance measures which comprise the
WAP; and

 

(b)                                 The relative weight accorded each
performance measure.

 

3.4                               Earning of Awards.  Except in the event of a
Change in Control, an Award will be treated as earned (a) provided the
Participant is employed on the last day of the calendar year unless the
Participant died, became Disabled or Retired during the year and (b) to the
extent a component of the WAP equals or exceeds the Threshold level. 
Performance between Threshold,

 

4

--------------------------------------------------------------------------------


 

Target and Superior levels will be interpolated.  A sample calculation of an
earned Award is provided in Exhibit A.

 

If a Participant incurs a Termination of Service due to death, Disability or
Retirement, then the Award will be treated as earned to the extent a component
of the WAP equals or exceeds the Threshold level effective as of December 31. 
The Award will be prorated to reflect the number of days during the calendar
year in which the Participant was employed prior to the Termination of Service.

 

Example:  A Participant dies on July 1, 2014.  As of December 31, 2014, the
Company’s performance exceeded the Threshold level of the WAP and the
Participant would have been entitled to a payment of $40,000 had she been
employed on the applicable payment dates.  Because she was only employed 182/365
days, her Award is prorated to $19,945.21.

 

3.5                               Time and Form of Payment of Earned Awards. 
Except as set forth below, earned Awards will be paid in two installments
provided the Participant is employed on the date of payment.  The first
installment will be an amount equal to two-thirds of the earned Award and will
be paid in cash within 30 days after the Committee calculates the WAP following
the end of each calendar year.  The second installment will be an amount equal
to one-third of the earned Award and will be paid in cash on the first
anniversary of the initial payment.  Notwithstanding the foregoing, if a
Participant incurs a Termination of Service due to death or Disability before an
Award has initially been paid, the Participant, or his or her estate, will
receive a lump sum payment of the Award, as calculated under Section 3.4, on the
date of payment of the Award.  If a Participant incurs a Termination of Service
due to death or Disability after the initial installment has been paid, the
Participant, or his or her estate, will receive a lump sum payment of the final
installment within 45 days of the Termination of Service.

 

3.6                               Change in Control.  In the event of a Change
in Control, the Company’s performance relative to the WAP (prorated to reflect
the period prior to the Change in Control) will be measured immediately prior to
the Change in Control.  Awards will be paid in a single sum, in cash, on or
before the Change in Control (prorated to reflect the period prior to the Change
in Control).

 

3.7                               Clawback of Awards.  In the event the Company
is required to prepare an accounting restatement due to the Company’s material
noncompliance with any financial reporting requirement under securities laws,
and the amount paid to a Participant under an earned Award was calculated using
the erroneous data, and the accounting restatement occurred within three years
from the date of payment of the improperly calculated earned Award, then the
Participant shall be required to repay the Company the excess amount which
should not have been paid to the Participant under the accounting restatement.

 

3.8                               Withholding of Taxes.  Each Participant will
be solely responsible for, and the Company will withhold from any amounts
payable under the Plan, all applicable federal, state, city and local income
taxes and the Participant’s share of applicable employment taxes.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Miscellaneous

 

4.1                               Amendment or Termination.  The Committee may,
at any time, alter, amend, modify, suspend or terminate the Plan, but may not,
without the consent of a Participant to whom an Award has been made, make any
alteration which would adversely affect an Award previously granted under the
Plan except as provided in Section 3.7.  The Committee may also amend the Plan
without a Participant’s consent if it is determined to be necessary to comply
with applicable law or to preserve the intended tax or accounting treatment of
the Plan.

 

4.2                               Employment Rights.  The Plan does not
constitute a contract of employment, and participation in the Plan will not give
a Participant the right to be rehired or retained in the employ of the Company
or any Subsidiary, nor will participation in the Plan give any Participant any
right or claim to any benefit under the Plan, unless such right or claim exists
under the terms of the Plan.

 

4.3                               Evidence.  Evidence required of anyone under
the Plan may be by certificate, affidavit, document or other information which
the person relying thereon considers pertinent and reliable, and signed, made or
presented by the proper party or parties.

 

4.4                               Gender and Number.  Where the context permits,
words in the masculine gender will include the feminine gender, the plural will
include the singular and the singular will include the plural.

 

4.5                               Action by the Board or Committee.  Any action
required of or permitted by the Board or Committee under this Plan will be by
resolution of the Board, the Committee or by a person or persons authorized by
resolution of the Board or Committee.

 

4.6                               Controlling Laws.  Except to the extent
superseded by laws of the United States, the laws of Indiana will be controlling
in all matters relating to the Plan.  The Plan and all Awards are intended to
comply with the applicable provision of Code Section 409A and will be construed
by the Board or Committee, as the case may be, in a manner which complies with
the applicable provisions of Code Section 409A.  To the extent there is any
conflict between a provision of the Plan or a Notice of Award and a provision of
Code Section 409A, the applicable provision of Code Section 409A will control.

 

4.7                               Mistake of Fact.  Any mistake of fact or
misstatement of fact will be corrected when it becomes known and proper
adjustment made by reason thereof.

 

4.8                               Severability.  In the event any provision of
the Plan is held to be illegal or invalid for any reason, such illegality or
invalidity will not affect the remaining parts of the Plan, and the Plan will be
construed and endorsed as if such illegal or invalid provision had never been
contained in the Plan.

 

4.9                               Effect of Headings.  The descriptive headings
of the Articles and Sections of the Plan are inserted for convenience of
reference and identification only and do not constitute a part of the Plan for
purposes of interpretation.

 

6

--------------------------------------------------------------------------------


 

4.10                        Nontransferability.  No Award or Award payment will
be transferable, except by the Participant’s will or the applicable laws of
descent and distribution.  During the Participant’s lifetime, his Award will be
payable only to the Participant or his guardian or attorney-in-fact.  The
payment and any rights and privileges pertaining thereto may not be transferred,
assigned, pledged or hypothecated by him in any way, whether by operation of law
or otherwise and will not be subject to execution, attachment or similar
process.

 

4.11                        No Liability.  No member of the Board or the
Committee or any officer or Participant of the Company or Subsidiary will be
personally liable for any action, omission or determination made in good faith
in connection with the Plan.  The Company will indemnify and hold harmless the
members of the Committee, the Board and the officers and Participants of the
Company and its Subsidiaries, and each of them, from and against any and all
loss which results from liability to which any of them may be subjected by
reason of any act or conduct (except willful misconduct or gross negligence) in
their official capacities in connection with the administration of the Plan,
including all expenses reasonably incurred in their defense, in case the Company
fails to provide such defense.  By participating in the Plan, each Participant
agrees to release and hold harmless each of the Company, the Subsidiaries (and
their respective directors, officers and employees), the Board and the
Committee, from and against any tax or other liability, including without
limitation, interest and penalties, incurred by the Participant in connection
with his participation in the Plan.

 

4.12                        Funding.  All amounts payable under the Plan will be
paid by the Company from its general assets.  The Company is not required to
segregate on its books or otherwise establish any funding procedure for any
amount to be used for the payment of benefits under the Plan.  The Company may,
however, in its sole discretion, set funds aside in investments to meet its
anticipated obligations under the Plan.  Any such action or set-aside amount may
not be deemed to create a trust of any kind between the Company and any
Participant or beneficiary or to constitute the funding of any Plan benefits. 
Consequently, any person entitled to a payment under the Plan will have no
rights against the assets of the Company greater than the rights of any other
unsecured creditor of the Company.

 

[Execution Page Follows]

 

7

--------------------------------------------------------------------------------


 

SIGNATURES

 

IN WITNESS WHEREOF, the Company has caused this MainSource Financial Group, Inc.
Short-Term Incentive Plan to be executed by its officers thereunder duly
authorized, this 22nd day of December, 2014, but effective as of January 1,
2014.

 

 

MAINSOURCE FINANCIAL GROUP, INC.

 

 

 

By:

/s/ Archie M. Brown, Jr.

 

 

Archie M. Brown, Jr., Chief Executive Officer

 

ATTEST:

 

By:

/s/ James M. Anderson

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A
Example Calculation

 

Based upon:

 

Target salary of $235,000

Target STIP of 40% ($94,000)

 

Performance Goals

 

Perormance
Measure

 

Weight

 

Evaluated
vs.

 

Payout %

 

Threshold
0%

 

Target
100%

 

Superior
150%

 

Actual
Performance

 

Implied
Payout

 

Weighted
Payout

 

EPS

 

40

%

Budget

 

 

 

$

1.00

 

$

1.25

 

$

1.50

 

$

1.25

 

100

%

40

%

ROA

 

30

%

Budget

 

 

 

.80

%

.90

%

1.00

%

1.00

%

150

%

45

%

Non-Performing Assets/Total Assets

 

20

%

Budget

 

 

 

1.00

%

.90

%

.80

%

1.10

%

0

%

0

%

Individual Goals

 

10

%

Goals

 

As set for each participant.

 

At Target

 

100

%

10

%

 

Total Payout: 95%

 

Earned STIP: $89,300

 

1

--------------------------------------------------------------------------------